Citation Nr: 1031509	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for acquired neuro-
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to November 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge at the RO in May 2010.  A 
copy of the transcript of that hearing is of record.  

The Board notes that, effective July 13, 2010, VA amended its 
regulations governing entitlement to service connection for PTSD.  
The new version of 38 CFR 3.304(f), adds a paragraph to the 
regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 
3.304(f)(4) and (5)).  The amendment to the regulation relaxes 
the evidentiary standard required for establishing an in-service 
stressor to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843-
52 (July 13, 2010).  The additional paragraph added to 3.304(f) 
states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  75 Fed. Reg. 39843-52 (July 13, 2010)(to 
be codified at 3.304(f)(3)).

In this case, the Veteran served during peacetime, and was not 
exposed to hostile military or terrorist activity.  Moreover, a 
diagnosis of PTSD has not been made.  Accordingly, the Board 
concludes that the amended PTSD regulation does not apply to the 
Veteran's current appeal.  


FINDINGS OF FACT

1.  By an August 2006 decision, the Board confirmed previous 
denials of the claim for service connection for a psychiatric 
disability, to include PTSD.

2.  Evidence received since the August 2006 Board decision is 
cumulative or redundant of the evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The Board's August 2006 continued denial of service 
connection for a psychiatric disability, to include PTSD, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an acquired 
neuropsychiatric disorder, to include PTSD, has not been 
received.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will attempt 
to obtain on behalf of the claimant, and (3) any evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which states that VA will request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement that 
new and material evidence be received in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108.  It 
is specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in December 2006, 
prior to the adjudication of the Veteran's claim to reopen.  
Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was also apprised 
of the criteria for assigning disability ratings and for award of 
an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Furthermore, he was informed of the requirement that 
new and material evidence must be received in order to reopen a 
claim, the reasons that his previous claim was denied, and what 
was required to substantiate the underlying service connection 
claim in his case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the Veteran has not identified any 
further private or VA medical records that need to be obtained 
that have not already been associated with the claims file.  In 
regards to obtaining a VA examination, the Board observes that VA 
need not conduct an examination with respect to whether new and 
material evidence has been received to reopen a previously denied 
claim of entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies only if new and material evidence 
is presented or secured.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA 
need not provide a medical examination or medical opinion until a 
claim is reopened).  As discussed below, the Board has determined 
that new and material evidence sufficient to reopen the claim of 
service connection for a psychiatric disability, including PTSD, 
has not been received.  Accordingly, VA does not have a duty to 
provide him with a medical examination.

II.  Analysis

Pertinent VA regulations state that, unless the Chairman of the 
Board orders reconsideration, and with a few other exceptions not 
relevant in this case, all Board decisions are final on the date 
stamped on the face of the decision.  See 38 C.F.R. § 20.1100(a) 
(2009).  Here, the Board notes that, in an April 1986 decision, 
the Board denied service connection for a chronic acquired 
psychiatric disorder, to include PTSD.  The Board decision 
explained that the Veteran had been diagnosed with an adjustment 
reaction to adult life (an inability to adjust to the Army) and 
determined that this diagnosis was considered a developmental 
defect, and thus not a disability within the meaning of 
applicable legislation.  The Board's 1986 decision became final 
on the date stamped on the face of the decision.  See 38 C.F.R. 
§ 20.1100(a).  The Veteran subsequently filed several requests to 
reopen his claim, but was consistently denied on the basis that 
there was no new and material evidence presented to reopen his 
claim.  The most recent final denial of the Veteran's claim to 
reopen service connection for a psychiatric disability, to 
include PTSD, is an August 2006 Board decision.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent law states that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
Further, it is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of the 
August 2006 denial and that also raises a reasonable possibility 
of substantiating the claim that a psychiatric disability, to 
include PTSD, was incurred in or aggravated by his military 
service.

The evidence of record at the time of the last prior final denial 
in 2006 includes:

The Veteran's service treatment records, which contain an October 
1976 entry where the medical examiner in the neurology clinic 
noted that the Veteran's main problem was that he could not 
adjust to army life, and at this examination, the Veteran 
reported that he wanted to get out of the service.  The 
impression provided was adjustment reaction of adult life, 
specifically, an inability to adjust to Army life.  In a clinical 
record, dated in November 1976, an Army physician determined that 
the Veteran was not qualified for enlistment into military 
service at the time of enlistment and presented the Veteran to 
the Medical Board.  In a report of Medical Board Proceedings, 
dated in November 1976, the Medical Board determined that the 
Veteran had a seizure disorder by history and adjustment reaction 
to adult life. The Medical Board determined that these conditions 
existed prior to service.

Progress notes dated from 1981 to 1985 show treatment for several 
different disabilities, including hepatitis, neck pain, problems 
sleeping, and musculoskeletal chest pain.  A February 1981 
treatment note reflected a diagnosis of delayed stress syndrome, 
after the Veteran reported that he was in combat in Vietnam for 
about one year.  A February 1981 initial assessment reported that 
the Veteran complained of loss of appetite and difficulty 
sleeping, and the examiner noted that his mood was intact and his 
affect was appropriate.

Outpatient treatment notes from the Dallas VA Medical Center 
(VAMC) dated from March 1989 through May 1989, show that the 
Veteran presented complaining of insomnia, anxiety attacks and 
increased stress which was mainly related to financial 
difficulties.  The Veteran was assessed with subjective symptoms 
of panic or generalized anxiety disorder.  Treatment records from 
the Dallas VAMC dated from March 1994 through September 1997 
contain a September 1996 entry which reflects a diagnosis of 
schizoaffective disorder.  The examiner noted that the Veteran 
suffered from auditory hallucinations, depression, nervousness, 
and excessive tearfulness after the death of his father six to 
seven years ago.  The Veteran noted that he first began 
experiencing nervousness, decreased appetite and increased 
anhedonia in the late 1970's after discharge from the Army.  
Treatment records from the VAMC in Dallas, Texas, dated from July 
1998 through March 2006 showed that the Veteran received 
continuous treatment for schizophrenia.  The progress notes 
contain the Veteran's statement that he began experiencing 
psychiatric problems in the late 1970's after discharge, and 
noted that he had a nervous breakdown while in boot camp.  In a 
2004 entry, the Veteran again reported that he was dragged by a 
drill sergeant and thrown to the ground.

In a statement submitted in October 1985, the Veteran stated 
that, while in the service, he was dragged by a drill sergeant 
and thrown against a wall. The Veteran stated that he had to take 
medication because of what happened to him in service.  C.J., the 
Veteran's girlfriend, in a statement dated in December 1996, 
stated that, since the Veteran came back from the Army, he had 
not been the same person.

According to a transcript of a hearing before a DRO in Waco, 
Texas, dated in February 1999, the Veteran testified that he had 
no psychiatric problems before service.  He testified that during 
service he began to hear voices and wanted to commit suicide.  He 
reported that he still heard the voices but his medications 
helped.  The Veteran testified that he had no head injury before, 
during, or after service.

In a lay statement, dated in March 1999, I.B. stated that before 
the Veteran entered the service, his physical health was normal 
and that he always had a pleasant attitude.  I.B. stated that 
upon discharge, the Veteran's physical condition was not the same 
and that he was in deep depression.  I.B. stated that it appeared 
the Veteran was mentally and emotionally disturbed.

In a lay statement dated in March 1999, G.C. stated that before 
the Veteran went to the Army, he was normal and had no problems. 
G.C. stated that after the Veteran returned from the Army, he was 
disoriented, nervous, jumpy, and fearful.

According to a transcript of a travel board hearing conducted at 
VARO in Texas in October 1999, the Veteran and his wife, C.H., 
provided the following testimony. C.H. testified that before 
service the Veteran was a regular guy, but when he returned he 
heard voices in his head.  C.H. testified that prior to service 
he took no medication for this condition.  The Veteran testified 
that he attempted to commit suicide in service after the drill 
sergeant threw him against the wall. The Veteran testified that 
when he was discharged, he went to VAMC in New Orleans, Louisiana 
for psychiatric treatment.

In a Social Security Administration decision, dated in April 
1997, the Veteran was found to be disabled as of November 1994 
due to chronic undifferentiated schizophrenia.

Treatment records from VAMC in New Orleans, Louisiana, dated in 
July 1979 through September 1979, were negative for any treatment 
for a psychiatric disorder. A note attached to the records 
indicated that the earliest record of treatment at that facility 
was in 1979.

In the Veteran's VA Form 9, dated in February 2004, the Veteran 
stated that he was treated for a neuro-psychiatric disorder in 
service.  Upon discharge, the Veteran stated, he was treated at 
VAMC in New Orleans, Louisiana in November 1976 to February 1977 
for this condition.  The Veteran stated that his problem began in 
service.

According to a transcript of a travel board hearing, conducted in 
April 2006 at VARO in Waco, Texas, the Veteran testified that 
while in service, his drill sergeant grabbed him and pushed him 
against the wall.  He noted that he was put on the ground and the 
drill instructor put his foot into his neck.  The Veteran 
testified that when he got out of service, he had a nervous 
condition diagnosed as psycho-schizophrenia. The Veteran 
testified that sometimes he heard voices telling him to hurt 
himself or his son but that he catches himself before he does so.  
The Veteran again testified that he received treatment at VAMC in 
New Orleans, Louisiana for this condition, but could not recall 
the exact dates.  The Veteran testified that he had received 
continuous treatment for his disorder since being discharged from 
service.

The Veteran testified that before service, he had never seen a 
psychiatrist or had difficulty in school. He could not recall the 
exact date he began to hear voices but thought that he was first 
diagnosed with schizophrenia in 1998.

Evidence submitted since the August 2006 final denial consists 
of: outpatient treatment records from the Dallas VAMC dated from 
January 2006 through January 2007, which show diagnoses of 
schizoaffective disorder, unspecified, anxiety state not 
otherwise specified, and recurrent depressive disorder.  The 
newly submitted evidence also consists of a May 2010 Board 
hearing transcript, where the Veteran described the traumatic 
events he experienced while in basic training.  At this hearing, 
the Veteran reported that during basic training, a drill sergeant 
threw him against a wall and he hit his head.  The Veteran also 
reported an incident where his drill sergeant placed his feet on 
the Veteran's back which made it difficult for him to do push ups 
because of the pressure.  Lastly, the Veteran stated that he was 
dragged through the mud on a rainy day, again by a drill 
sergeant.  The Veteran reported that he currently experiences 
nervousness, and hears and sees things, and that he has dealt 
with headaches since being thrown against the wall during 
service.  He also reported experiencing problems with authority 
figures after suffering at the hands of his drill sergeant.

In this case, the Board finds that the newly submitted evidence, 
which consists of outpatient treatment records from the Dallas 
VAMC, and a May 2010 Board hearing, contain medical evidence and 
statements from the Veteran which are cumulative of the evidence 
submitted prior to the August 2006 final denial.  As noted above, 
the newly submitted treatment records dated from January 2006 
through January 2007 contain diagnoses of schizoaffective 
disorder, anxiety state, not otherwise specified, paranoid 
schizophrenia, and recurrent depressive disorder.  However, the 
fact that the Veteran suffers from a psychiatric disability had 
already been established at the time of the 2006 prior final 
denial.  As such, these newly submitted treatment records contain 
information which is cumulative and redundant of the evidence 
previously submitted.  

Further, during the May 2010 Board hearing, the Veteran merely 
repeated his contention of mistreatment by a drill sergeant 
during basic training.  He reported being thrown against a wall, 
and hitting his head, being dragged in the mud on a rainy day, 
and noted that his drill sergeant would put pressure on his back 
with his foot while the Veteran was attempting to do push-ups, 
which made it very difficult for him.  However, the Veteran has 
already reported these same contentions regarding abuse by his 
drill instructor during basic training prior to the August 2006 
final denial.  For example, in an October 1999 travel board 
hearing, the Veteran noted that his drill sergeant threw him 
against a wall, and in an April 2006 travel board hearing held in 
Waco, Texas, the Veteran again noted that he was grabbed and 
pushed against a wall by his drill instructor.  In fact, as far 
back as October 1985, the Veteran reported being dragged and 
thrown against a wall during basic training.  In summary, the 
Veteran's allegation of mistreatment at the hands of his drill 
instructor which he described at his May 2010 Board hearing were 
already of record at the time of the August 2006 final denial.  
As such, the Veteran's statements are cumulative and redundant of 
the evidence previously of record.  

Here, in order to raise a reasonable possibility of 
substantiating the claim, the evidence submitted since the 2006 
denial would have to contain a medical opinion suggesting a nexus 
between military service and the Veteran's currently diagnosed 
schizoaffective disorder.  Because the newly submitted evidence 
consists only of additional psychiatric diagnoses, and a 
reiteration of the Veteran's allegation of mistreatment during 
basic training; the Board finds that the newly submitted evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim-i.e. the newly submitted evidence does 
not contain a medical opinion suggesting an association between 
the Veteran's currently diagnosed psychiatric disability and his 
time spent on active duty.  As such, the evidence submitted since 
the prior final denial does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Veteran's request to 
reopen his previously denied claim for service connection for a 
psychiatric disability, to include PTSD, is denied.


ORDER

New and material evidence not having been received sufficient to 
reopen the claim for service connection for a psychiatric 
disability, to include PTSD, the application to reopen is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


